Title: To George Washington from James Young, 18 July 1789
From: Young, James
To: Washington, George


Great Dock Street No. 4— 
Sir,[New York] July 18th 1789   
A Conscious Sensibility Of Your Native Goodness of heart, now Emboldens me to Address your Excellency, from Causes too of Such a Nature, As You only, with propriety, Can hear and determine—the Sole power, being Wisely and Judiciously placed in Your hands, of the Appointment, of all Officers, Necessary to Execute the Federal Laws.
As an Individual whose Integrity Stands Unimpeached, And whose Abilities, And General Knowledge Of Business, was Regularly Acquired, under the Worthy Patriot and Statesman

Genl Mifflin, having a Small Family dependant on me, And being Among the Suffering Characters, Of the well Affected to the Rights Of this My Native Country I am Impell’d, humbly to Solicit An Appointment, only on the Gift of Your Excellency.
I Could with propriety Act as Surveyor to the port of Baltimore Where My Family reside At present, or as Clerk to the Federal Court of the State of Maryland, when Arrang’d, and flatter Myself, I Should be Able to Give Entire Satisfaction, to Your Excellency, And the Public; by a diligent, And faithfull Attention, to the duties of Any Office, in which I may be honored with A Call to fill.
I humbly beg leave to Name to Your Excellency, the Honble John Henry Of Senate, to whom I brought A Letter from Doctor James McHenry in My favor, As Also Mess. Carroll And Smith Of the house Representatives from State Maryland, who Can represent my Integrity, Capacity, Attachment, And present Situation to Your Excellency, More Satisfactorily, than I dare Attempt—with Extream Respect and Diffidence, I have Ventured to Address Your Excellency, Not in the Stile of Adulation, but Sincerity; Not doubting that what your Wisdom Appoints or directs will be for the best. with profound Esteem, I Am, sir, Your Excellencys Most Obedient, And devoted Servant

James Young

